Fourth Court of Appeals
                                     San Antonio, Texas
                                MEMORANDUM OPINION
                                        No. 04-14-00635-CV

    STATE of Texas on behalf of the Criminal District Attorney for Bexar County, Jonathan
                Watkins, and Thomas Velez, all in their official capacities,
                                        Appellants

                                                 v.

                                      Stephen F. BROWN Jr,
                                             Appellee

                     From the 288th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2014-CI-05810
                          Honorable Solomon Casseb III, Judge Presiding

PER CURIAM

Sitting:          Sandee Bryan Marion, Chief Justice
                  Luz Elena D. Chapa, Justice
                  Jason Pulliam, Justice

Delivered and Filed: February 4, 2015

DISMISSED FOR LACK OF JURISDICTION

           The State of Texas, on behalf of the Bexar County District Attorney’s Office, Jonathan

Watkins, and Thomas Velez, appeals the trial court’s June 2, 2014 and September 16, 2014, orders

granting sanctions. On December 31, 2014, this court issued an opinion and order in a related

mandamus proceeding in which we held the challenged orders are void and directed the trial court
                                                                                            04-14-00635-CV


to vacate the orders. 1 On January 12, 2015, the trial court signed an order vacating the orders that

are the subject of this appeal.

        On January 15, 2015, we gave the parties an opportunity to show why this appeal should

not be dismissed for lack of jurisdiction because it is moot. We ordered the parties’ responses be

filed by January 26, 2015. No response has been filed. We therefore dismiss this appeal for lack

of jurisdiction.


                                                      PER CURIAM




1
 In re Bexar County Criminal District Attorney’s Office, Jonathan Watkins, and Thomas Velez, 04-14-00804-CV,
2014 WL 7437648 (Tex. App.—San Antonio Dec. 31, 2014, orig. proceeding) (mem. op.).

                                                    -2-